IN THE SUPREME COURT OF PENNSYLVANIA



IN RE: PROMULGATION OF CONSUMER                         :      No. 428
PRICE INDEX PURSUANT TO 42 Pa.C.S. §§                   :      Judicial Administration Docket
1725.1(f) and 3571(c)(4)




                                              ORDER

PER CURIAM:

       And now, this 15th day of October, 2014, it is Ordered pursuant to Article V , Section 10(c)
of the Constitution of Pennsylvania and Section 3502(a) of the Judicial Code, 42 Pa.C.S. §
3502(a), that the Court Administrator of Pennsylvania is authorized to obtain and publish in the
Pennsylvania Bulletin the percentage increase in the Consumer Price Index for calendar year
2013 as required by Act 96 of 2010, 42 Pa.C.S. §§ 1725.1(f) and 3571(c)(4)(as amended).